                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH SEGAL, ADAM SEGAL, as trustee for
and on behalf of THE KAREN AND KENNETH
SEGAL DESCENDANTS TRUST, and SEGAL AND
MOREL, INC.

                          Plaintiffs,                                                CIVIL ACTION
                                                                                      NO. 07-4647
        v.

STRAUSSER ENTERPRISES, INC.,
GARY STRAUSSER, and
LEONARD MELLON,

                          Defendants.



                                                  ORDER

        AND NOW, this 24th day of October 2019, after reviewing Defendants Strausser

Enterprises, Inc. and Gary Strausser’s (“Strausser Defendants”) Motion to Stay, and any

opposition thereto, it is hereby ORDERED that Strausser Defendants’ Motion to Stay (ECF

Docket No. 427) is DENIED as moot. 1



                                                             BY THE COURT:


                                                             /s/ Jeffrey L. Schmehl
                                                             Jeffrey L. Schmehl, J.




1
  In response to this Court’s June 12, 2019 order denying summary judgment (ECF Docket No. 412), Strausser
Defendants filed a Motion for Reconsideration or, in the Alternative, Certification of an Interlocutory Appeal on
June 24, 2019 (ECF Docket No. 414). Co-defendant Leonard Mellon filed a similar motion on the same day (ECF
Docket No. 415). Strausser Defendants filed the present Motion to Stay seeking to stay this matter pending an
interlocutory appeal to the Third Circuit. As certification for that appeal has been denied, Strausser Defendants’
Motion to Stay is denied as moot.
